DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-14, 17-20, and 23 are currently pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 14, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2016/0036814 (Conrad et al.).

Regarding claim 13, Conrad discloses a first device ([0132]; user device) for using a second device ([0132]; locking device, also called product throughout the application, cf. paragraph 37, secure communication between a user device, e.g., mobile phone, and a product, e.g., lock), the first device configured to: 
use a first runtime environment executing on the first device to transfer a code module to a second runtime environment executing on the second device ([0138]; user device transmits to the lock message indicating an intention to update the firmware and the encrypted firmware update), wherein the code module is configured to execute within the second runtime environment and expose a function of the second device, supported by the second runtime environment, to the first device ([0079]; firmware may be software that controls various features of the product); and
execute an application within the first runtime environment, the application remotely invoking the function of the second device ([0066]; user device-to-product event comprising an unlock request) via the transferred code module and the second runtime environment ([0079]; control module on 

Regarding claim 14, Conrad further discloses authenticating the first runtime environment with the second runtime environment to obtain authorization to transfer the code module to the second runtime environment for execution within the second runtime environment ([0137]; challenge/response before the lock enters a firmware update mode).

Regarding claim 17, Conrad further discloses a second device ([0132]; locking device, also called product throughout the application, cf. paragraph 37, secure communication between a user device, e.g., mobile phone, and a product, e.g., lock) for providing a first device ([0132]; user device) with access to a function of the second device, the second device comprising: 
a processor and a memory, the memory containing instructions executable by the processor (Fig. 1A) whereby the second device is configured to: 
transfer a code module, from a first runtime environment executing on the first device, to a second runtime environment executing on the second device ([0138]; 
  Application No.: Unassigned Corresponding to Int'l. App. No. PCT/EP2018/059466Attorney Docket No. Page 8use the second runtime environment to control performance of the function of the second device responsive to a remote invocation of the function received via the code module from an application executing within the first runtime environment ([0079]; control module on product operating in accordance with firmware generating the signals necessary to control mechanical (and electronic) components of product in response to a request, e.g., an unlock request for a lock).

Regarding claim 18, Conrad further discloses authenticating the first runtime environment with the second runtime environment to authorize the transferring of the code module to the second runtime environment for execution within the second runtime environment ([0137]; challenge/response before the lock enters a firmware update mode).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of 

Claims 1-12, 19, 20, and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2016/0036814 (Conrad et al.) in view of US Patent Application Publication No. 2015/0082372 (Kottahachchi et al.).

Regarding claim 1, Conrad discloses a method, implemented by a first device ([0132]; user device) of using a second device ([0132]; locking device, also called product throughout the application, cf. paragraph 37, secure communication between a user device, e.g., mobile phone, and a product, e.g., lock), the method (updating firmware of a locking device; [0132]) comprising: 
using a first runtime environment executing on the first device to transfer a code module to a second runtime environment executing on the second device ([0138]; user device transmits to the lock message indicating an intention to update the firmware and the encrypted firmware update), wherein the code module is 
executing an application within the first runtime environment, the application remotely invoking the function of the second device ([0066]; user device-to-product event comprising an unlock request) via the transferred code module and the second runtime environment ([0079]; control module on product operating in accordance with firmware generating the signals necessary to control mechanical (and electronic) components of product in response to a request, e.g., an unlock request for a lock).

Conrad fails to expressly disclose wherein invoking the function of the second device comprises using a function call to an Application Programming Interface (API) of the transferred code module.

Kottahachchi discloses a privileged account plug-in framework (title) wherein an account management service may be configured to control, for example utilizing the network-connected objects control module and/or the plug-in module, network-connected physical objects via the plug-in framework. 

Regarding claim 2, Conrad discloses authenticating the first runtime environment with the second runtime environment to obtain authorization to transfer the code module to the second runtime environment for execution within the second runtime environment ([0137]; challenge/response before the lock enters a firmware update mode).

Regarding claim 3, Conrad further discloses communicating directly with the second runtime environment to invoke a different function of the second device ([0066]; other user device-to-product events such as logging).

Regarding claim 4, Conrad further discloses the transfer of the code module to the second runtime environment is performed over a wireless point-to-point connection between the first device and the second device ([0135]; user device and lock communicate via an NFC connection, ZigBee, Wi-Fi, Bluetooth).

Regarding claim 5, Conrad further discloses wherein the second device is an electronic lock and the function supported by the second runtime environment locks or unlocks the electronic lock ([0037], secure communication between a user device, e.g., mobile phone, and a product, e.g., lock; [0066], user device-to-product event comprising an unlock request).

Regarding claim 6, Conrad discloses a method, implemented by a second device ([0132], locking device, also called product throughout the application, cf. [0037], secure communication between a user device, e.g., a mobile phone, and a product, e.g., lock), of providing a first device ([0132], user device) with access to a function of the second device, the method comprising: 
transferring a code module, from a first runtime environment executing on the first device, to a second runtime environment executing on the second device ([0138], user device transmits to the lock a message indicating an intention to 
using the second runtime environment to control performance of the function of the second device ([0079], control module on product operating in accordance with firmware generating the signals necessary to control mechanical (and electronic) components of product in response to a request, e.g. an unlock request for a lock) responsive to a remote invocation of the function received via the code module from an application executing within the first runtime environment ([0066], user device-to-product event comprising an unlock request).

Conrad fails to expressly disclose wherein the remote invocation of the function of the second device comprises a function call to an Application Programming Interface (API) of the transferred code module.



Regarding claim 7, Conrad further discloses authenticating the first runtime environment with the second runtime environment to authorize the transferring of the code module to the second runtime environment for execution within the second runtime environment ([0137]; challenge/response before the lock enters a firmware update mode).

Regarding claim 8, Conrad further discloses using the second runtime environment to control performance of a different function of the second device responsive to a direct communication from the first device to the second runtime environment  ([0066]; other user device-to-product events such as logging).

Regarding claim 9, Conrad further discloses wherein the transferring of the code module from the first runtime environment is performed over a wireless point-to-point connection between the first device and the second device ([0135]; user device and lock communicate via an NFC connection, ZigBee, Wi-Fi, Bluetooth).

Regarding claim 10, Conrad further discloses wherein the second device is an electronic lock and the function supported by the first runtime environment locks or unlocks the electronic lock ([0037], secure communication between a user device, e.g., mobile phone, and a product, e.g., lock; [0066], user device-to-product event comprising an unlock request).

Regarding claim 11, Conrad discloses a first device ([0132], user device) for using a second device ([0132], locking device, also called product throughout the application, cf. [0037], 
a processor and a memory (Fig. 1A), the memory containing instructions executable by the processor whereby the first device is configured to: 
use a first runtime environment executing on the first device to transfer a code module to a second runtime environment executing on the second device ([0138]; user device transmits to the lock message indicating an intention to update the firmware and the encrypted firmware update), wherein the code module is configured to execute within the second runtime environment and expose a function of the second device, supported by the second runtime environment, to the first device ([0079]; firmware may be software that controls various features of the product); 
execute an application within the first runtime environment, the application remotely invoking the function of the second device ([0066]; user device-to-product event comprising an unlock request) via the transferred code module and the second runtime environment ([0079]; control module on product operating in accordance with firmware generating the signals necessary to control mechanical (and electronic) components of product in response to a request, e.g., an unlock request for a lock).

Conrad fails to expressly disclose wherein remotely invoking the function of the second device comprises using a function call to an Application Programming Interface (API) of the transferred code module.

Kottahachchi discloses a privileged account plug-in framework (title) wherein an account management service may be configured to control, for example utilizing the network-connected objects control module and/or the plug-in module, network-connected physical objects via the plug-in framework. For example, a customer may identify a physical object as a resource. Instructions may be provided via an API or other plug-in interface functionality for accessing that resource in a similar way that passwords and/or sessions may be accessed [0045]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Conrad with the teaching of Kottahachchi in order to invoke the function of the second device via the application on the first device in a wirelessly authenticated way.

Regarding claim 12, Conrad further discloses authenticating the first runtime environment with the second runtime environment to 

Regarding claim 19, Conrad discloses a second device ([0132]; locking device, also called product throughout the application, cf. paragraph 37, secure communication between a user device, e.g., mobile phone, and a product, e.g., lock) for providing a first device ([0132]; user device) with access to a function of the second device, the second device configured to:
transfer a code module, from a first runtime environment executing on the first device, to a second runtime environment executing on the second device ([0138]; user device transmits to the lock message indicating an intention to update the firmware and the encrypted firmware update) to expose a function of the second device supported by the second runtime environment to the first device ([0079]; firmware may be software that controls various features of the product); 
use the second runtime environment to control performance of the function of the second device responsive to a remote invocation of the function received via the code module from an application executing within the first 

Conrad fails to expressly disclose wherein invoking the function of the second device comprises a function call to an Application Programming Interface (API) of the transferred first code module. 

Kottahachchi discloses a privileged account plug-in framework (title) wherein an account management service may be configured to control, for example utilizing the network-connected objects control module and/or the plug-in module, network-connected physical objects via the plug-in framework. For example, a customer may identify a physical object as a resource. Instructions may be provided via an API or other plug-in interface functionality for accessing that resource in a similar way that passwords and/or sessions may be accessed [0045]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the invention of Conrad with the teaching of Kottahachchi in order to invoke the function of the second device via the 

Regarding claim 20, Conrad further discloses authenticating the first runtime environment with the second runtime environment to authorize the transferring of the code module to the second runtime environment for execution within the second runtime environment ([0137]; challenge/response before the lock enters a firmware update mode).

Regarding claim 23, Conrad discloses a non-transitory computer readable storage medium comprising a computer program, comprising instructions which, when executed on at least one processor of a first device, cause the at least one processor to carry out a method of using a second device, the method comprising:
	Using a first runtime environment executing on the first device to transfer a code module to a second runtime environment executing on the second device ([0138]; user device transmits to the lock message indicating an intention to update the firmware and the encrypted firmware update), wherein the code module is configured to execute within the second runtime environment and expose a function of the second device, supported by the second runtime environment, to the first device 
	Executing an application within the first runtime environment, the application remotely invoking the function of the second device via the transferred code module and the second runtime environment ([0079]; control module on product operating in accordance with firmware generating the signals necessary to control mechanical (and electronic) components of product in response to a request, e.g., an unlock request for a lock). 

Conrad fails to expressly disclose wherein invoking the function of the second device comprises using a function call to an Application Programming Interface (API) of the transferred code module. 

Kottahachchi discloses a privileged account plug-in framework (title) wherein an account management service may be configured to control, for example utilizing the network-connected objects control module and/or the plug-in module, network-connected physical objects via the plug-in framework. For example, a customer may identify a physical object as a resource. Instructions may be provided via an API or other plug-in interface functionality for accessing that resource in a similar way that passwords and/or sessions may be accessed .

Response to Arguments
Applicant has cancelled claims 15, 16, 21, and 22 and thus the previous 112 (b) rejection of those claims is withdrawn.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection that was necessitated by Applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KERRI L MCNALLY whose telephone number is (571)270-1840.  The examiner can normally be reached on Monday-Friday, 6:00 am - 2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/KERRI L MCNALLY/Primary Examiner, Art Unit 2683